DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Patin (US Pat Pub# 20190059531) in view of Iverson (US Pat Pub# 2020/0186632).
Regarding claim 1, Patin teaches an umbrella (Fig. 1) comprising a handle having a top end, a bottom end 104a (Fig. 1); a shaft 102 (Fig. 1) extending from the top end of the handle to a canopy 110 (Fig. 1).  Patin fails to teach a quick-release mounting feature disposed on the handle.
	Iverson teaches a shaft extending from the top end of the handle (Figs. 25-26 and Sections 0287-291, 0304, and 0307, shaft extending from top of the handle); and a 
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a quick-release mounting feature disposed on the handle as taught by Iverson into Patin’s umbrella in order to improve convenience for the user (Sections 0002-0003).
Regarding claim 2, the combination including Iverson teaches wherein the quick-release mounting feature is in the form of an adapter having an internally threaded bore (Figs. 25-26 and Sections 0287-291, 0304, and 0307, threaded bore).
Regarding claim 6, Patin teaches an umbrella for removably holding a smart phone 116 (Fig. 1), the umbrella comprising a handle having a top end, a bottom end 104a (Fig. 1); a shaft 102 (Fig. 1) extending from the top end of the handle to a canopy 110 (Fig. 1).  Patin fails to teach a quick-release mounting and a smart phone clamp.
Iverson teaches a handle having a top end, a bottom end; a shaft extending from the top end of the handle (Figs. 25-26 and Sections 0287-291, 0304, and 0307, shaft extending from top of the handle); a quick-release mounting feature disposed on the handle, wherein the quick-release mounting feature is in the form of an internally threaded bore (Figs. 25-26 and Sections 0006-0010, 0287-291, 0304, and 0307, able to mount quickly and move when needed i.e. in and out of cup holder etc. with a threaded bore); and a smart phone clamp having adjustable clamps for clamping the smart phone 214 (Figs. 25-26, adjustable clamp for holding a smart phone), and an externally .
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Patin (US Pat Pub# 20190059531) in view of Iverson (US Pat Pub# 2020/0186632) and further in view of McGill (US Pat Pub# 2007/0278366).
Regarding claims 3 and 7, Patin in view of Iverson teaches the limitations in claims 1-2 and 6.  Patin and Iverson fail to teach a threaded bore having a diameter of either 4 inch or 3/8 inch.
McGill teaches wherein the internally threaded bore has a diameter of either 4 inch or 3/8 inch (Sections 0001 and 0028, ¼ inch thread bore).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a threaded bore having a diameter of either 4 inch or 3/8 inch as taught by McGill into a quick-release mounting feature disposed on the handle as taught by Iverson into Patin’s umbrella in order to improve structure of the device and easier set up (Section 0003).
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Patin (US Pat Pub# 20190059531) in view of Iverson (US Pat Pub# 2020/0186632) and further in view of Lo et al. (US Pat Pub# 2016/0195922).
Regarding claims 4 and 8, Patin in view of Iverson teaches the limitations in claims 1-2 and 6.  Patin and Iverson fail to teach a trigger device.

	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a trigger device as taught by Lo into a quick-release mounting feature disposed on the handle as taught by Iverson into Patin’s umbrella in order to improve convenience for the user (Section 0006).
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Patin (US Pat Pub# 20190059531) in view of Iverson (US Pat Pub# 2020/0186632) and further in view of Macneil et al. (US Pat Pub# 2020/0130605).
Regarding claims 5 and 9, Patin in view of Iverson teaches the limitations in claims 1-2 and 6.  Patin and Iverson fail to teach a tripod.
Macneil teaches a tripod adapted for attachment to the quick-release mounting feature (Fig. 1, a tripod for mounting and quick-releasing). 
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a tripod as taught by Macneil into a quick-release mounting feature disposed on the handle as taught by Iverson into Patin’s umbrella in order to improve support (Section 0004).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        2/26/2022